Per Curiam:

This is an appeal from a judgment of the district ■court of Leavenworth county which denied petitioner’s application for a writ of habeas corpus based on some alleged irregularities in his trial in the district court of Stevens county for the felonious ■crime of grand larceny. In that trial petitioner was represented by competent counsel. Following his conviction and sentence to the penitentiary in that court, petitioner appealed to this court, which carefully reviewed every objection to the judgment he and his counsel saw fit to urge on our attention. (State v. Harrison, 153 Kan. 749, 114 P. 2d 310.) Anything not then urged was waived. Habeas corpus is not a supplement to an appeal; and the present record from Leavenworth county denying petitioner’s application for habeas corpus presents nothing for review. This appeal is therefore ■dismissed.